Stephens, J.
1. A customer lawfully on the premises of a mercantile establishment for the purpose of transacting the business for which the establishment is operated is there by invitation of the proprietor of the establishment, and if, while thus lawfully on the premises, he is unlawfully assaulted and beaten by an employee of the proprietor while acting within the scope of the employment, the proprietor is liable therefor. Georgia R. &c. Co. v. Richmond, 98 Ga. 495 (25 S. E. 565) ; Hooks v. Sanford, 29 Ga. App. 640 (116 S. E. 221).
2. The petition, in a suit to recover damages for a personal injury to the plaintiff arising out of an assault by a servant or employee of the defendant, sets out a cause of action, where it alleges that the defendant conducted a department store, that the plaintiff, after having gone to the store for the purpose of effecting an exchange of an article of merchandise which a member of the plaintiff’s family had bought at the store, and while there, when engaged in negotiations for this purpose with the employee or clerk of the establishment who had sold the *658article, tlie employee, during the negotiations and as a result thereof, became angry with the plaintiff, and after the plaintiff had turned away and was seeking to transact the negotiations with another employee of the store, followed the plaintiff and assaulted and beat him, and in so doing acted within the scope of his employment by the defendant.
Decided February 14, 1931.
J. Richard Bowden, for plaintiff in error.
Quincey O. Arnold, H. A. Allen, contra.
3. The petition as amended set out a cause of action, and the court did not err in overruling the general and special demurrers.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.